     Case 2:19-cv-00629-KD-N Document 23 Filed 10/08/20 Page 1 of 1                     PageID #: 150


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

CHRISTINE JACKSON,                                    )
     Plaintiff,                                       )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION: 2:19-00629-KD-N
MARION MILITARY INSTITUTE,                            )
    Defendant.                                        )

                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and a de novo determination of those portions of the Report and Recommendation to which objection is

made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and

dated September 8, 2020, is ADOPTED as the opinion of this Court.

        Accordingly, it is ORDERED that the Defendant's Partial Motion to Dismiss (Doc. 8) is

GRANTED in part and DENIED in part as follows: 1) GRANTED under Rule 12(b)(1) on Plaintiff's

ADEA claims in Counts 3 and 4 and Plaintiff's Fourteenth Amendment equal protection claim in Count 6

-- which are DISMISSED without prejudice; 2) GRANTED under Rule 12(b)(6) on Plaintiff's Title VII

hostile work environment claims in Counts 4 and 5, and any claim by Plaintiff of Title VII retaliation

based on discrete acts other than the termination of her position proposed June 22, 2018 -- which are

DISMISSED with prejudice; and 3) the motion is otherwise DENIED.

        DONE and ORDERED this the 8th day of October 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
